DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 2/2/2022. Claims 1, 7-9, 13, 14 and 18-20 have been amended. No claims have been added. No claims have been canceled. Claims 1-20 are pending and an action is as follows.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which teaches the network controller, based on the UE profile associated with the respective UEs, instantiating per-UE containers representing the respective UEs, whereby the per-UE containers are in proximity to a radio network edge connected with the UE, whereby the per-UE container also includes network functions comprising a function of a 3GPP base core and then also instantiating a broker associated with the per-UE container wherein the network controller uses the broker to identify a Quality of Experience (QoE) events from the per-UE container for the UE and steering subsequent traffic through the per-UE container, for the UE in combination with all the other claim limitations as recited in the independent claims. Additionally the Applicant has submitted an approved terminal disclaimer overcoming the prior double patent rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467